Citation Nr: 1746092	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle disability. 

3.  Entitlement to a rating in excess of 10 percent for right upper extremity carpal tunnel syndrome. 

4.  Entitlement to a rating in excess of 10 percent for left upper extremity carpal tunnel syndrome.

5.  Entitlement to a total disability rating for individual unemployabiltiy (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge during a May 2017 videoconference hearing, the transcript of which is included in the file.  The undersigned held the record open for 30 days in accordance with the understanding reached during the hearing.  While the record was held open, the Veteran submitted additional evidence regarding the service connection claims, with a waiver of review by the Agency of Original Jurisdiction (AOJ).

During the hearing before the Board, the Veteran testified that he lost his job due to his service-connected carpal tunnel syndrome.  The Board also notes that an October 2011 treatment record associated with the file indicates that the Veteran was recommended to stop work in April 2011 and to only return to work if certain limitations were met.  Based on the foregoing, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the claim has been added to the title page above. 
Additionally, the Board acknowledges that during the hearing before the Board, the Veteran indicated that he has anxiety and headaches with his carpal tunnel syndrome.  As an initial matter, the Board observes that the Veteran is already service-connected for headaches.  To the extent that the Veteran is attempting to raise a claim for anxiety as secondary to service-connected CTS, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The issue of entitlement to higher ratings for bilateral carpal tunnel syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current disorders of right ankle posterior tibial tendinopathy as well as post traumatic arthritis are due to service. 

2.  The Veteran's lumbar disc disease was caused by the Veteran's service-connected left and right ankle disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection right ankle posterior tibial tendinopathy as well as post traumatic arthritis, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for lumbar disc disease, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran asserts that he has right ankle and low back disorders that are due to service or service-connected left ankle disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

There is no dispute that the Veteran has current right ankle and low back disabilities.  In this regard, the November 2012 VA examiner noted a diagnosis of right ankle posterior tibial tendinopathy as well as post traumatic arthritis and lumbar disc disease. 

Next, the Veteran asserts that activities performed as a drill instructor in service meet the requirement for an in-service incurrence for the right ankle and low back disabilities.  In this regard, he testified before the Board that he routinely performed activities such as fireman carries, running 10 miles in boots, running with a full pack of gear, and that these activities caused wear and tear on his back and his right ankle, which eventually led to the present disabilities.  

Alternatively, the Veteran asserts that his right ankle and back disabilities were caused or aggravated by his service-connected left ankle disability.  For the reasons explained below, the Board finds that the Veteran's right ankle is directly related to service and his low back disability was at least as likely as not caused by his service-connected left and right ankle disabilities. 

Regarding the right ankle, in a May 2012 treatment report, the Veteran's private physician, Dr. J.A. noted the Veteran's history of a severe left ankle sprain in service and noted that the sprain put a lot of pressure on the Veteran's right foot and collapse of the right arch as well as the median ankle.  Dr. J.A. also noted that as a result, the Veteran now has pain in both ankles.  As Dr. J.A.'s opinion associated the Veteran's current right ankle symptoms with the added pressure on the right ankle in service due to the severe left ankle sprain at that time, the Board finds the opinion favorable to a finding of service connection on a direct basis for the right ankle.  Further, as the November 2012 VA examiner associated the Veteran's symptoms with both of the identified right ankle disabilities - posterior tibial tendinopathy and post traumatic arthritis, the Board finds that service connection for both disabilities is warranted. 

In reaching this conclusion, the Board acknowledges that the November 2012 VA examiner opined that the Veteran's left ankle range of motion, strength, stability, alignment and gait pattern were too functional to cause or aggravate an overuse or degenerative process in the right ankle or low back.  However, the examiner's opinion was based upon the present state of the Veteran's left ankle disability, not the severity of the ankle at the time of the injury in service.  Moreover, the examiner did not offer an opinion as to whether the Veteran's right ankle was directly related to service, to include any added pressure on the right ankle in service, at the time of the left ankle injury.  Thus, the Board finds that the private medical opinion outweighs the November 2012 VA examiner's opinion. 

Regarding the low back disability, the Board finds that the evidence for and against the claim is at least in equipoise.  

Weighing in favor of the claim is the May 2012 private treatment report from Dr. J.A. who determined that the Veteran's ankle injury contributed to the Veteran's lower back problems.  Dr. J.A.'s opinion is further bolstered by an April 2017 report from Dr. K.W. who also recited the Veteran's history of left foot and ankle injury in service and opined that the disability affects the Veteran's gait and lower back.  

Weighing against the low back claim is the November 2012 VA examiner's opinion that the Veteran's low back disability was less likely than not related to his service-connected left ankle disability.  As noted above, the examiner explained that the Veteran's left ankle range of motion, strength, stability, alignment and gait pattern were too functional to cause or aggravate an overuse or degenerative process in the low back.  

Resolving all doubt in favor of the Veteran, the Board finds that the private reports place the question of entitlement to service connection for the low back disorder, on a secondary basis, at least in equipoise.  Thus, service connection is warranted. 


ORDER

Service connection for right ankle disabilities, to include posterior tibial tendinopathy and post traumatic arthritis, is granted. 

Service connection for lumbar disc disease is granted. 


REMAND

With respect to the remaining issues on appeal, the Board notes that further development is required. 

With respect to the claim for higher ratings for carpal tunnel syndrome (CTS), the Board observes that the Veteran's disability appears to have worsened since the January 2012 VA examination.  The January 2012 VA examination report noted that the Veteran had full strength in the wrist, including full grip strength; however, the Veteran's, and his wife's, hearing testimony paints a different picture.  

During the hearing before the Board, the Veteran reported that at the time that he filed his claim for an increased rating, he had noticed increased swelling in his hands and increased numbness, especially at night.  He also testified that now, he wakes every night with numbness in both hands.  Transcript (T.) page 3.  He reported that his hands swell such that he has to remove his rings.  Regarding functional effects, he reported that he cannot open jars, cannot drive long distances without his hands becoming numb, and drops things.  T. pages 4-5.  He also reported pain traveling up his arms and causing pain in the forearm and shoulder.  T. page 8.  The Board acknowledges that the Veteran also reported experiencing headaches but notes that the Veteran is already in receipt of service connection for headaches. 

The Veteran's wife offered sworn testimony that she regularly has to assist the Veteran with his daily activities, including putting on the Veteran's socks and shoes, tying his shoes, taking his shoes off, opening doors and packages.  She also reported that the Veteran frequently has to let go of her hand if they are holding hands.  T. pages 6-7.

Comparing the findings in the January 2012 VA examination report with the Veteran's and his wife's observations of current symptoms, the Board finds that the Veteran's CTS symptoms may have worsened since the January 2012 VA examination.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

As discussed in the Introduction above, the Veteran reported during his hearing that he lost his job due to his CTS.  Such testimony raises the issue of entitlement to a TDIU as part and parcel of the claim for increase.  The Board finds that any determinations with respect to an increased rating would materially affect a determination concerning entitlement to TDIU. As such, it is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
While on remand, the Veteran should be afforded the opportunity to complete the appropriate forms to support a claim for TDIU. Additionally, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA) in 2012 but was denied.  To date, no records from SSA have been associated with the file.  As they may be relevant to the claim, the records should be obtained and associated with the file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran and ask him to provide information regarding from 2010 forward.  

2.  Obtain any records from SSA, to include any decision regarding an award or denial of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

3.  Afford the Veteran the opportunity to submit additional evidence in support of his claim, to include the appropriate authorization so that VA may obtain records on his behalf if he so desires. 

4.  Following completion of items 1 through 3, afford the Veteran an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected carpal tunnel syndrome of the bilateral upper extremities.  The electronic claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

In assessing the severity of the disability, the examiner is asked to consider the Veteran's and his wife's sworn testimony regarding the functional effects of carpal tunnel syndrome including the Veteran's wife having to put the Veteran's socks and shoes on for him as well as the Veteran's loss of grip strength, numbness while driving, hand swelling, and numbness waking him in the night.  

The examiner is asked to offer a retrospective opinion regarding the severity of the disability since the last examination in January 2012. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


